Motion Granted; Appeal Dismissed and Memorandum Opinion filed
October 9, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00408-CV


                            FELIX AUZ, Appellant

                                        V.

    CITIMORTGAGE, INC. AND FEDERAL NATIONAL MORTGAGE
                   ASSOCIATION, Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-37321


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed April 2, 2013. On October 1, 2014,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted. Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices McCally, Busby and Donovan.